IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-15-00412-CR

NOLAN MICHAEL SHULTZ,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                                From the County Court
                                Navarro County, Texas
                                 Trial Court No. 70470


                                         ORDER


       The State has filed opposition to a then-pending motion for extension of time to

file appellant’s brief. In the alternative, the State asks for an abatement of the appeal.

       While we are not unsympathetic to the frustration evidenced by the State’s motion,

we deny the motion at this time. We note we denied appellant’s motion for extension of

time to file his brief and ordered the brief filed by July 20, 2016.
        We will address the merits of the other issues raised in the State’s motion if those

issues are addressed in a subsequent motion or the State’s brief.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 22, 2016




Shultz v. State                                                                       Page 2